DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 09/13/2021, in which, claims 1-14, are pending. Claims 1 and 11 are independent. Claims 2-10 and 12-14, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)- (d), which papers have been placed of record in the file. Information Disclosure Statement
Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-22, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (USPAP 2011/0292465), in view of Yazawa et al., (USPAP 2006/0083564).

Referring to claim 15, Sugiyama teaches an original reading apparatus, (as shown in fig 1-6) comprising: an original platen on which an original is to be placed; ([a manuscript platen 26 made of glass for placing an original see 0053]); an illumination unit configured to illuminate the original placed on the platen while moving in a first direction; ([0042] the light emitting unit 5 emits light (emission light) toward the manuscript platen]);
a reading unit configured to read the original placed on the original platen while moving in a predetermined direction in a housing; ([CCD 21 converts the electric charge into the electric signal. In this way, the optical module 1 reads the image of the manuscript 2, see 0053]), a sensor, (21 of fig 7) which is provided in the housing, (1 of fig 4), is configured to detect presence or absence of the original in a predetermined position on the original platen to identify a size of the original; ([0036] the size sensor 4 detects a length of the manuscript in a sliding direction of the optical module detects the size of the manuscript, for example, at any timing before a manuscript cover of the image reading apparatus is closed on the manuscript]);
 a holding member (14 of fig 3) configured to hold the sensor and a cable extending from the sensor; ([see 0074 image reading apparatus includes a sensor holder (for example, sensor holding unit 14) which fixes the size detector to one internal side area of the chassis]), and a cover configured to cover a predetermined space on a rear side of the original platen, ([a manuscript cover of the image reading apparatus is closed on the manuscript] see 0036), wherein the original platen is mounted to the housing, (see [0047] since the optical module 1 reads the manuscript from a position below the manuscript platen, an area of the manuscript platen (opening) for reading the manuscript is generally made of glass]), the holding member is movable in the housing, ([ see 074, the image reading apparatus includes a sensor holder (for example, sensor holding unit 14) which fixes the size detector to one internal side area of the chassis]), the one end extending to the predetermined space through an opening portion in a wall on a rear side of the housing, the predetermined space is located on a rear side of the wall, when the cover is removed, ([the main body of the scanner of 1, having a cover can be opened and closed to rear side of the image where a having space to accommodate against the wall of the image scanner of fig 1]), the cable extends from the one end of the holding member to the predetermined space, (see 0007).
Although, Sugiyama teaches the holding member and the cable, (as discussed above 0007 of fig 1, a cable holding unit 24 is arranged between the optical module 1 and the size sensor 3]).
However, Sugiyama et al, don’t teach grip portion used by an operator to move the holding member is provided at one end of the holding member, the operator is allowed to grip the grip portion.
Yazawa ‘564’, teaches the operator is allowed to grip the grip portion, ([a user grasps an upper end portion or a grip portion 1110 and brings down the scanner portion 1103 frontward and to a horizontal position]).
The two are analogous art because they both deal with the same field of invention of image processing apparatus.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugiyama using the teachings from Yazawa to include a grip portion 1110 and brings down the scanner portion to needed position).
The motivation is for obtaining print reproduction under user preference, like changing the position of the reflective optical sensor without removing the original platen glass from the image reading apparatus, thereby improving maintainability.

Referring to claim 16, Sugiyama teaches an original reading apparatus, (as shown in fig 1-6), further comprising a cover member configured to cover the second space, wherein when the cover member is removed, the operating portion is exposed, ([a cable holding unit 24 is arranged between the optical module 1 and the size sensor 3)).

Referring to claim 17, Sugiyama teaches an original reading apparatus, (as shown in fig 1-6), wherein the holding member is movable to a first position for identifying a first size standard and to a second position for identifying a second size standard, ([a cable holding unit 24 is arranged between the optical module 1 and the size sensor 3)).

Referring to claim 18, Sugiyama teaches an original reading apparatus, (as shown in fig 1-6), wherein the housing has a mark indicating the first position and a mark indicating the second position, ([holding unit 24 is arranged between the optical module 1 and the size sensor 3)).

Referring to claim 19, Sugiyama teaches an original reading apparatus, (as shown in fig 1-6), further comprising a guide member provided at a bottom surface of the housing and configured to guide movement of the holding member in the predetermined direction, ([a cable holding unit 24 is arranged between the optical module 1 and the size sensor 3)).

Referring to claim 20, Sugiyama teaches an original reading apparatus, (as shown in fig 1-6), wherein the holding member includes a plurality of guide portions configured to hold the cable inside the holding member and guide the cable from the sensor to the predetermined space, ([see 0013, the manuscript detecting sensor optically detects the manuscript which is placed on the manuscript platen]).

Referring to claim 21, Sugiyama teaches an original reading apparatus, (as shown in fig 1-6), wherein the plurality of guide portions are provided on a bottom surface side of the housing at the holding member, [0011] the optical module 1 is placed on the rail 17 which is arranged inside the chassis 11]).

Referring to claim 22, Sugiyama teaches an original reading apparatus, (as shown in fig 1-6), wherein the holding member is a member integrally molded from a resin, ([a cable holding unit 24 is arranged between the optical module 1 and the size sensor 3)).
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on no statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-22 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 1-11 of U.S. Patent No.111844499. Although the claims at issue are not identical, they are not patentably distinct from each other.
Further, main claim 15 of the instant application, read on the patented main claims 1 and 9, respectively. Although the conflicting claims are not identical, they are not patentably distinct from each other because the differences between the instant claims and the patented claims are obvious variations of one another.
Therefore, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have modified. As a result, that has been improved in the same way as the claimed invention, and the result would have been predictable, so that the combination more easily implemented. 
Referring to the differences of the claims, it would have been obvious to a person with ordinary skill in the art at the time the invention was made, because a person with ordinary skill in the art to which the invention pertains could have easily made the invention prior to the filing of the patent application on the basis of an invention(s) disclosed in the copending application, as a result could have been improved in the same way as the claimed invention, and the result would have been predictable, so that the combination more easily implemented.
The difference between the instant claimed application, and the patented application are shown below: 
The patented main claims 1 and 9: “An original reading apparatus, comprising: an original platen on which an original is to be placed; a reading unit configured to read the original placed on the original platen while moving in a predetermined direction in a housing, the original platen being mounted to the housing; a sensor, which is provided in the housing, and is configured to detect presence or absence of the original on the original platen to identify a size of the original; and a holding member configured to hold the sensor and a cable extending from the sensor, the holding member being movable in the housing in the predetermined direction, and the holding member being movable to a first position for identifying a first size standard and to a second position for identifying a second size standard, wherein a grip portion used by an operator to move the holding member in the predetermined direction is provided at one end of the holding member, the one end extending to a predetermined space through an opening portion in a wall on a rear side of the housing, the predetermined space being located on a rear side of the wall and a rear side of the original platen, the predetermined space being covered by a cover member, wherein when the cover member is removed, the grip portion is exposed, and wherein the cable extends from the one end of the holding member to the predetermined space.
The instant application of main claim 15, is shown below: An original reading apparatus, comprising: a platen including a surface on which an original is to be placed; an illumination unit configured to illuminate the original placed on the platen while moving in a first direction; a reading element configured to read an image of the original placed on the platen by receiving light which is reflected by the original illuminated by the illumination unit; a sensor provided below the platen and configured to detect presence or absence of the original on the platen to identify a size of the original; and a holding member configured to hold the sensor, the holding member being movable between a first position for the sensor identifying a first size standard and a second position for the sensor identifying a second size standard in the first direction, the holding member including an operating portion used by an operator to move the holding member in the first direction, wherein the holding member extends from a first space to a second space through an opening provided on a wall, the wall intersecting a second direction which is orthogonal to the first direction and is parallel to the surface of the platen, the wall provided between the first space and the second space in the second direction, the sensor, the illumination unit, and the reading element being located in the first space, the operating portion being located in the second space.
Referring to the differences of the claims, it would have been obvious to a person with ordinary skill in the art at the time the invention was made, because a person with ordinary skill in the art to which the invention pertains could have easily made the invention prior to the filing of the patent application on the basis of an invention(s) disclosed in the copending application, as a result could have been improved in the same way as the claimed invention, and the result would have been predictable, so that the combination more easily implemented.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677